Citation Nr: 9923533	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-07 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an osteochondroma of 
the right femur.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to January 
1956.

The issue of entitlement to service connection for an 
osteochondroma of the right femur was previously before the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO) in April 1956, at which time it was 
found that the veteran suffered from a congenital or 
developmental defect for which service connection was not 
available.

This appeal arose from an August 1997 rating decision of the 
Montgomery, Alabama, RO, which found that the veteran had not 
presented new and material evidence sufficient to reopen his 
claim for service connection for an osteochondroma of the 
right femur.  The veteran and his representative were 
informed by an October 1998 supplemental statement of the 
case that service connection was being denied, apparently on 
the merits.  The veteran testified at a personal hearing 
before a member of the Board of Veterans' Appeals (Board) 
sitting in Washington, D.C., at which time it was agreed that 
the issue was as noted on the title page (see page 18 of the 
hearing transcript).


FINDINGS OF FACT

The veteran's osteochondroma of the right femur was 
aggravated by service.


CONCLUSIONS OF LAW

1.  The veteran's osteochondroma of the right femur clearly 
and unmistakably existed prior to service, and the 
presumption of soundness at entrance into service is 
rebutted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(a) (West 
1991).

2.  The veteran's preexisting osteochondroma of the right 
femur was aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107(a) (West 1991); 38 C.F.R. § 3.306(a), (b) & (c) 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear an unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(c) (1998).

The veteran's service medical records included a normal April 
1954 induction examination.  In December 1955, he was seen 
with complaints of right knee pain and discomfort.  There was 
also some degree of stiffness.  He indicated that had had 
some trauma to the knee during the football season.  He 
stated that he had noted the gradual onset of knee pain about 
six months before, which was present over the lateral and 
distal aspect of the right thigh, which would radiate up and 
down the leg.  This discomfort had become more noticeable 
over the last three weeks of the football season.  The 
physical examination noted a palpable bony mass on the 
lateral aspect of the right femur just above the lateral 
epicondyle.  Pressure over this area produced discomfort.  
The x-ray confirmed that this was probably an osteochondroma, 
a little flatter than the ordinary one, but without any 
evidence of secondary degeneration to malignancy.  The 
diagnosis was osteochondroma, lateral aspect, distal right 
femur.  Excision was recommended.  A separation examination 
was performed in January 1956; this was completely negative.

The veteran was examined by VA in March 1956.  He described 
an almost constant ache in the right thigh, at the lower end 
and, at times, in the leg below the right knee.  This pain 
did not interfere with activities.  He indicated that he had 
informed the doctors at the time of his induction that he had 
a lame knee; an x-ray at that time showed a calcium deposit 
above the right knee.  However, he was drafted and played 
football during service.  The objective examination showed 
that on deep pressure above the right knee, above the right 
external condyle of the femur there was a small, hard mass 
felt, which appeared to be an osteoma.  Otherwise, the knee 
appeared to be normal.  Nothing was found that would account 
for his complaints of pain.  An x-ray showed an 
osteochondroma of the right femur.  The diagnosis was small 
osteochondroma of the right femur.

The veteran submitted several statements from a physician at 
the Bone and Joint Center.  A January 1, 1997 statement 
indicated that, according to the patient, he had sustained an 
injury while playing football.  He indicated that he had 
fallen on the right leg and had had a significant amount of 
pain since that time.  The examination noted a significant 
amount of tenderness over the lateral distal femur.  The 
neurovascular and ligamentous examinations were within normal 
limits.  The assessment was osteochondroma, benign, 
aggravated by service activities, as per patient history.  
Two statements written in December 1997 noted that the 
veteran had had an osteochondroma prior to entry into active 
service.  After entering service, he suffered a rather severe 
injury to the right knee, following which he developed the 
gradual onset of discomfort over the lateral aspect of the 
right thigh.  It was noted again in April 1998 that he had an 
osteochondroma prior to service which was aggravated by a 
rather serious injury to the right knee in service.

In June 1998, the veteran submitted a statement from his 
former college roommate, with whom he had played football.  
He indicated that the veteran had injured his right knee 
during a game in 1953.  He helped the veteran to the clinic 
where he was treated for contusions; a tumor above the right 
knee was also found.  He returned to the clinic where he was 
told that the tumor was not malignant.  This friend indicated 
that this clinic was no longer in business and the physician 
was now deceased.

VA examined the veteran in September 1998.  He stated that he 
had hurt his knee when playing football before service, at 
which time an osteochondroma was found.  There was no painful 
motion, edema, effusion, instability, weakness, redness, heat 
or abnormal movement.  Tenderness was elicited only with deep 
palpation just above the popliteal space on the right side.  
He walked well without a limp or appliance.  Flexion on the 
right was to 120 degrees (134 degrees on the left) and 
extension was to 0 degrees.  An x-ray revealed an 
osteochondroma of the right distal femur and mild joint space 
narrowing of the knees bilaterally.  The diagnosis was 
osteochondroma of the right lower femur, aggravated by 
football trauma with no loss of function due to pain.

The veteran testified at a personal hearing conducted before 
a member of the Board in April 1999.  The veteran reiterated 
that he had hurt his knee during a football game prior to 
service, at which time an osteochondroma of the right femur 
was found.  It was x-rayed a second time and malignancy was 
ruled out.  He indicated that he had told the doctors at the 
time of his induction of the existence of the tumor and that 
after several x-rays, it was decided to draft him anyway.  He 
then stated that during a football game in service he fell on 
a rock on the field and re-injured his knee at the same site 
as the tumor.  It was recommended that the tumor be excised, 
but he decided against the procedure.  He stated that he had 
been told in the military that the injury to the knee could 
have broken off a piece of the osteochondroma, which was 
probably what was causing his pain.  He indicated that he did 
not know why the separation examination did not mention his 
knee, since the doctors at the time did not want to separate 
him until he had the tumor removed.  He also stated that 
right after service he was seen at VA, at which time a doctor 
(who is now deceased) told him that the inserivce injury 
probably caused a piece of the tumor to break off, which 
resulted in rough edges.  It was these edges which were most 
likely the source of his complaints of pain.

In April 1999, the veteran (who is an attorney) deposed his 
treating physician from the Bone and Joint Center who had 
written the letters submitted to VA in 1997 and 1998.  This 
physician noted that CT scans and x-rays appeared to suggest 
that a tip of the tumor could have been broken off at the 
time of inservice injury, which later re-healed.  He stated 
that if the osteochondroma had not been present at the time 
of the inservice injury, he probably would not be having the 
pain he is now having.  He agreed that a broken and rough 
tumor edge would have caused it to rub and result in pain.  
He then disagreed with the assessment of VA that his 
preexisting tumor had not been aggravated by his service.

After a careful review of the evidence of record, it is found 
that that evidence supports a grant of service connection for 
an osteochondroma of the right femur.  As previously noted, 
service connection may be granted for disabilities which 
preexist service when they can be shown to have been 
aggravated by such service.  The record clearly establishes 
that the veteran's osteochondroma of the right femur existed 
prior to his entry onto active duty.  While this disorder was 
not noted on his induction examination, he had admitted 
himself that the osteochondroma was present prior to service 
(as was confirmed by a statement from a former college 
roommate).  Moreover, the objective evidence of record 
indicates that this osteochondroma of the right femur was 
aggravated by his service.  This disorder was discovered 
after an injury to the knee during a college football game; 
however, he experienced no pain or other disability from this 
disorder, as was confirmed by the negative April 1954 
induction examination.  Following the inservice re-injury of 
the knee, he began to suffer from pain and discomfort.  
Moreover, he has submitted a number of statements from his 
treating physician, as well as a deposition from this 
physician, which all indicated that the veteran's inservice 
injury had aggravated his osteochondroma of the right femur 
such that he now experiences discomfort and pain.  Therefore, 
it is concluded, after weighing all the evidence of record, 
and after providing the veteran all reasonable doubt, that 
the evidence supports a grant of entitlement to service 
connection for osteochondroma of the right femur.


ORDER

Service connection for osteochondroma of the right femur is 
granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

